Citation Nr: 0107057	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  97-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for depression and 
anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to February 
1979.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board notes that the veteran entered his claim in 
November 1996.  At that time, his address was listed as Box 
84, Quenemo, Kansas 66528.  During the development of his 
claim, correspondence received from the veteran listed that 
address as his current one.  The veteran listed that address 
on his April 1997 Notice of Disagreement and on his May 1997 
Substantive Appeal.  The veteran stated in his substantive 
appeal that he wished to appear before a Member of the Board 
in Wichita to testify concerning his claims.  The RO sent a 
letter to the veteran in April 1999 informing him that a 
hearing had been scheduled.  The Board notes that while the 
address listed on the head of this letter was the one noted 
above, the address that was written on the envelope to the 
veteran was Box 595, Cimarron, Kansas 67835.  There is 
nothing in the record to show that the veteran's address 
should have been changed.  The April 1999 letter was returned 
to the RO with a forwarding address on it, 1285 S Yucca Dr., 
Garden City, Kansas 67846-9581.  There was also an indication 
on the envelope that the veteran was deceased and that the 
letter should be returned to the sender.  In a January 20001 
VA Form 21-6789, it was noted that the veteran's 
representative reported that the veteran could not be 
located, and that there was no updated address.  The veteran 
has not replied to any correspondence sent to him at the 
Garden City address from the RO, and a February 2001 letter 
from the Board to that address was returned as undeliverable.    

The Board notes that the veteran filed his claim in November 
1996, and that the RO did not inform him of evidence 
necessary to support his claims for service connection.  In 
addition, the veteran has indicated in his May 1997 
substantive appeal that he was being treated at a VA facility 
in Topeka, Kansas.  He requested that all of his records be 
reviewed.  The RO requested VA treatment records beginning in 
1997.  
 
The case is hereby REMANDED to the RO for the following 
development:


1.   The RO should make another attempt 
to verify the veteran's current address, 
using all means available, to include 
attempting to contact him at his original 
address, noted above. 

2.  If and only if the veteran's current 
address is confirmed, then the RO should 
contact the veteran to determine if he 
still desires a hearing before a Member 
of the Board in Wichita.  If so, a 
hearing should be scheduled for the 
veteran.  In addition, only if the 
veteran's current address is confirmed, 
then the RO should take action on 
directives #3 through 8 of this remand.  

3.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the disabilities at issue here prior to 
and since his separation from service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record and associate them 
with the claims folder.  Of particular 
interest are treatment records for the 
veteran's knees prior to his entrance 
into service.  In addition, the RO should 
obtain and associate with the claims file 
all medical records reflecting treatment 
of the veteran from the VA Medical Center 
in Topeka, Kansas since the veteran's 
service discharge.  

4.  The RO should schedule the veteran 
for a VA orthopedic examination to be 
performed by a board certified 
orthopedist, if available, to evaluate 
his bilateral knee complaints.  All 
indicated studies should be performed.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
this has been accomplished.  The examiner 
should offer an opinion as to whether the 
veteran has a current bilateral knee 
disability, and if so the etiology of any 
current disability should be discussed, 
including whether it is at least as 
likely as not that any currently 
diagnosed bilateral knee disability is 
related to the knee complaints of the 
veteran during service.  The examiner 
should note if any currently diagnosed 
knee disability is related to service 
either by direct incurrence or by 
aggravation of a preexisting disability 
beyond the normal progression of the 
disability.  A complete rationale must be 
given for any opinions given or 
conclusions drawn.  

5.  The RO should schedule the veteran 
for a VA psychiatric examination, to be 
performed by a board-certified 
psychiatrist, if available, to evaluate 
the veteran's psychiatric complaints.  
Any indicated tests should be performed.  
The claims file and a copy of this remand 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that this has been 
accomplished.  Should a psychiatric 
disability be found, the examiner should 
indicate the onset of the disability, and 
if it is at least as likely as not 
related to the veteran's service.  A 
complete rationale must be given for any 
opinions given or conclusions drawn.  

6.  The veteran should be informed of the 
potential consequences of his failure to 
appear for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

7.  The RO must ensure that the directives 
of this remand have been carried out in 
full, and if not, corrective action 
must be taken.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).  The RO must then review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

8.  Then the RO should readjudicate the 
issues on appeal. 



If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



